Citation Nr: 0911728	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-36 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE


Entitlement to an increased disability rating for herniated 
intervertebral disc disease, L4-5, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse




ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty military service from January 
1952 to January 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Wichita, Kansas.  The 
Veteran had a hearing before the undersigned Board Member in 
March 2009.  A transcript of that hearing is contained in the 
record.  

The Board notes that on his November 2007 VA Form 9, the 
Veteran states that he is unable to work because of his back 
disability.  The Board REFERS this issue to the RO as a claim 
for total disability rating due to individual unemployability 
due to service connected disability (TDIU).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently service connected for two back-
related disabilities.  First, the Veteran is service 
connected for herniated intervertebral disc disease, 
currently evaluated as 40 percent disabling under the General 
Rating Formula for Diseases and Injuries of the Spine (Spine 
Rating Formula), 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2008).  Second, the Veteran is service connected for sciatic 
neuropathy of the lumbar spine, currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
8520 (2008). 

Under current VA law, when rating disabilities under the 
Spine Rating Formula, the Board should consider all 
manifestations of the Veteran's service-connected spine 
disability and rate orthopedic and neurologic manifestations 
separately.  38 C.F.R. § 4.71a, Note (1) (2008).  
Furthermore, in considering orthopedic manifestations, the 
Board must consider whether the Veteran's case presents 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997). 

The most recent VA examination report from August 2006 
demonstrates the Veteran's range of motion for his 
thoracolumbar spine as flexion limited to 90 degrees, 
extension limited to 15 degrees, right and left lateral 
flexion limited to 18 degrees, and bilateral rotation limited 
to 25 degrees. The examiner noted that the Veteran had no 
additional loss of motion on repetitive use due to pain, 
fatigue, weakness, or lack of endurance.

The Veteran stated at his hearing that the results of his 
August 2006 exam are not a good indicator of his current 
condition.   Primarily, the Veteran notes that his condition 
temporarily improved in the period of time leading up to his 
August 2006 exam because his motion was severely restricted 
by a non-service-connected knee replacement surgery.  He 
further states that since recovering from knee surgery, he 
has increased his daily activities, which in turn has caused 
his back condition to again worsen.  

Specifically, the Veteran noted at his hearing that he can no 
longer perform daily activities such as unloading the 
dishwasher without taking multiple breaks.  He also stated 
that the pain from his back radiates down into his buttocks 
and both of his legs.  He stated that he is often confined to 
a recliner or his bed, which helps him breathe easier and be 
more comfortable.  However, the Veteran also stated that he 
is never completely unable to walk.  

Given the Veteran's statements, the Board finds that a new 
examination is necessary to adequately reassess the Veteran's 
service-connected lumbar spine disability.  This examination 
should include range of motion testing which notes the 
specific degree at which pain begins, as well as any 
additional functional loss due to weakness, fatigability, 
incoordination, or lack of endurance.  The examiner should 
also evaluate any neurological manifestations, including 
sciatica, and comment on whether such disabilities affect one 
or both of the Veteran's legs.

As a final note, the Court issued a decision in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008), during the pendency 
of this appeal which held that, for an increased compensation 
claim, section 5103(a) requires first element notice which 
notifies the claimant: (1) that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life; 
(2) that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (3) of examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain), such as competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Furthermore, (4) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant. Vazquez-Flores at 43.

A review of the record reveals that the Veteran has not yet 
been provided notice of all the required elements described 
above sufficient to make it clear to the Board that the 
Veteran has undoubtedly been put on notice.  As such, a 
separate notice letter should be provided to the Veteran 
while this appeal is on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Issue a corrective VCAA notice letter 
to the Veteran regarding his claim for an 
increased rating for chronic low back 
disability.  Such letter should 
specifically (i) advise the Veteran that 
he must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his service-connected 
disability and the effect that worsening 
has on his employment and daily life, and 
(ii) apprise the Veteran of the content of 
the diagnostic code under which he is 
rated (Diagnostic Code 5237) or others 
under which he may potentially be rated.  
See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

2. Schedule the Veteran for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
chronic low back disability.  The claims 
folder must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
completed.  All indicated tests should be 
performed and the findings reported in 
detail.  Following a review of the record 
and an examination of the Veteran, the 
examiner should provide a response to all 
of the following:

(a) The examiner should provide specific 
findings as to the range of motion of the 
thoracolumbar spine.  Any pain during 
range of motion testing should be noted, 
and the examiner should accurately measure 
and report where any recorded pain begins 
and ends when measuring range of motion 
(with and without repetition).  He/she 
should also note whether there is any 
objective evidence of weakness, excess 
fatigability, and/or incoordination 
associated with the Veteran's lumbar spine 
disability.  If observed, the examiner 
should specifically comment on whether the 
Veteran's range of motion is affected, and 
if possible, provide the additional loss 
of motion in degrees.  The examiner should 
also state whether there is any 
abnormality of the spine, including 
evidence of ankylosis.

(b) The examiner should indicate whether 
the Veteran's service connected chronic 
low back disability is consistent with 
intervertebral disc syndrome and, if so, 
comment on the frequency and duration of 
any incapacitating episodes.  An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
physician-prescribed bed rest and 
treatment by a physician.

(c) After considering the Veteran's 
documented medical history, the examiner 
should identify all impairments associated 
with the Veteran's chronic low back 
disability, including any associated 
neurological impairment or bladder, bowel, 
or sexual dysfunction.  The examiner 
should specifically comment on the nature 
and severity of any bilateral sciatica.  
The examiner should expressly 
differentiate any impairment caused by a 
disorder other than the Veteran's service-
connected chronic low back disability, 
offering an opinion/explanation as to why 
such neurological impairment is not 
associated with this disability.

3. After completing the actions requested 
above, consideration should be given to 
referral of the Veteran's claim to the 
Under Secretary for Benefits or the 
Director of VA's Compensation and Pension 
Service for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1). 

4. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claims on appeal.  Unless the 
benefits sought on appeal are granted, the 
Veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

